IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


SHEILA K. MAYES AND STACEY             : No. 441 MAL 2016
MAYES, HUSBAND AND WIFE,               :
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
TIMOTHY SHOPE, M.D., AND THE           :
MILTON HERSHEY MED. CENTER,            :
A/K/A PENN STATE HERSHEY MED.          :
CENTER,                                :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.